               Case 2:18-cr-00248-JAM Document 34 Filed 07/28/20 Page 1 of 2


 1 Dina L. Santos, SBN 204200
   A Professional Law Corporation
 2 455 Capitol Mall, Suite 802
   Sacramento, CA 95814
 3 Telephone: (916) 447-0160

 4

 5 Attorney for:
   JOHN PALMER
 6
                                 IN THE UNITED STATES DISTRICT COURT
 7
                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                          CASE NO. 18CR0248 JAM
10
                                   Plaintiff,           STIPULATION AND ORDER TO RESET
11                                                      BRIEFING SCHEDULE AND CONTINUE J&S
                            v.                          11/10/20 AT 9:30 A.M.
12
     JOHN PALMER,
13                                 Defendant

14

15

16

17
                                                 STIPULATION
18

19          Plaintiff, United States of America, by and through its counsel, Assistant United States Attorney
20
     Cameron Desmond, and Defendant, JOHN PALMER, by and through his counsel, Dina L. Santos, agree
21

22 and stipulate to reset the briefing schedule and set Judgement and Sentencing to November 10, 2020, at

23
     9:30 a.m., in the above-captioned matter. The briefing schedule will be reset as follows:
24

25

26

27

28
                                                         1
              Case 2:18-cr-00248-JAM Document 34 Filed 07/28/20 Page 2 of 2


 1   Judgment and Sentencing Date:                                                         Nov. 10, 2020 at 9:30
                                                                                           a.m.
 2                                                                                         Nov. 3, 2020
     Reply, or Statement of Non-Opposition:
 3

 4   Formal Objections to the Presentence Report shall be filed with the Court and         Oct. 27, 2020
     served on the Probation Officer and opposing counsel no later than:
 5

 6   The Presentence Report shall be filed with the Court and disclosed to counsel no      Oct. 6, 2020
     later than:
 7
     Counsel's written objections to the Presentence Report shall be delivered to the      Sept. 29, 2020
 8   Probation Officer and opposing counsel no later than:

 9   Presentence Report shall be prepared and disclosed to Counsel                         Sept 15, 2020

10

11
            Accordingly, the parties respectfully request the Court adopt this proposed stipulation.
12

13          IT IS SO STIPULATED.

14 Dated: July 27, 2020                                      McGregor Scott
                                                             United States Attorney
15

16                                                           /s/ Cameron Desmond
                                                             CAMERON DESMOND
17                                                           Assistant United States Attorney

18

19 Dated: July 27, 2020                                  /s/ Dina L. Santos
                                                         DINA L. SANTOS, ESQ.
20                                                       Attorney for John Palmer
21
                                                     ORDER
22

23
            IT IS SO FOUND AND ORDERED this 27th day of July, 2020
24

25
                                                                    /s/ John A. Mendez
26                                                           HON. JOHN A. MENDEZ
                                                             UNITED STATES DISTRICT COURT JUDGE
27

28
                                                         2
